Citation Nr: 1444116	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date prior to December 13, 2010 for the grant of service connection for coronary artery disease.

2. Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to an increased rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in relative equipoise that the Veteran had coronary artery disease on February 20, 2010.


CONCLUSION OF LAW

The criteria for assignment of an effective date of February 20, 2010, but not earlier, for the grant of service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's coronary artery disease in February 2010, September 2011, and December 2012.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for determining effective date.     

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Here, the Veteran filed a written statement, or claim, requesting compensation for coronary artery disease in December 2009.  On February 19, 2010, VA provided an examination based on the Veteran's claim of coronary artery disease.  The February 19, 2010 VA examiner found no evidence of coronary artery disease and did not diagnose the disease.  In December 2010, the Veteran underwent diagnostic tests and a procedure on his heart at which time, the private provider diagnosed coronary artery disease.  The Veteran submitted documents from the December 2010 procedure, which constituted new and material evidence received within one year of the November 2010 rating decision.  As such, the December 2009 claim remained pending.  See 38 C.F.R. § 3.156(b).  

Based on the evidence of a negative diagnosis on February 19, 2010, the Veteran is not shown to have had coronary artery disease on the date he filed his claim in December 2009.  The correct effective date then is the date entitlement arose and he developed coronary artery disease.  38 C.F.R. § 3.400.  The record does not contain any medical evidence to suggest when between February 19, 2010 and December 13, 2010 the Veteran first developed coronary artery disease.  Affording all reasonable doubt in favor of the Veteran, the Board finds that the Veteran developed coronary artery disease at the earliest possible date, or the day after the negative diagnosis.  See 38 C.F.R. § 3.102.  Therefore, the effective date for coronary artery disease is the day after the VA examination, or February 20, 2010.  See id; 3.400.

      
ORDER

An effective date of February 20, 2010, but not earlier, for the grant of service connection for coronary artery disease is granted.

REMAND

The Veteran asserts that his coronary artery disease warrants a rating in excess of 30 percent disability and that he should have been given a cardiac stress test.  The VA examiners offered MET scores based on interviews with the Veteran; however, the results of a treadmill stress test are not of record.  VA should provide a cardiac stress test to fully and accurately evaluate the level of disability from coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his coronary artery disease, to include a cardiac stress test.  The examiner should measure and record the level of disability he experiences.

2. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


